Exhibit 10.9

 

RESTRICTED STOCK UNIT AWARD DOCUMENT

(For Non-Employee Directors)

 

LAWSON SOFTWARE, INC.

2010 STOCK INCENTIVE PLAN

 

1.                                       Award of Restricted Stock Units. 
Pursuant to the Lawson Software, Inc. 2010 Stock Incentive Plan (the “Plan”),
Lawson Software, Inc., a Delaware corporation (the “Company”) awards (the
“Award”) to the non-employee director (“Participant”) whose name is specified in
the separate written Award confirmation provided by the Company or the Company’s
third party administrator (the “Award Confirmation”), units of restricted common
stock (“Common Stock”) of the Company as follows:

 

The Company awards to Participant the number of “Restricted Stock Units” shown
on the Award Confirmation, subject to the terms and conditions set forth in the
Plan, this Restricted Stock Unit Award Document (“Award Document”) and the Award
Confirmation.  The Award Date for the Restricted Stock Units is stated on the
Award Confirmation.  No shares of Common Stock will be issuable to Participant
under the Award unless and until the Restricted Stock Units vest as described in
the Award Document.  By participating in the Plan, Participant shall be deemed
to have accepted all the terms and conditions of the Plan and this Award
Document and the terms and conditions of any rules and regulations adopted by
the Committee and shall be fully bound thereby.

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Restricted Stock Units.

 

2.                                       Restricted Stock Units Subject to Plan;
Definitions.  The Restricted Stock Units are subject to the terms and conditions
of the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Award Document.  The Restricted Stock
Units are subject to any rules promulgated pursuant to the Plan by the Board of
Directors of the Company or the Committee.  The capitalized terms not otherwise
defined in this Award Document have the same meanings assigned to them in the
Plan.

 

2.1                                 The term “Change in Control” has the meaning
described in Section 2.4 of the Plan.

 

2.2                                 The term “Distribution Date” means the
earlier of:  (a) the completion of a Change in Control Transaction of the
Company, (b) the date on which the Participant is no longer a member of the
Board of Directors of the Company or (c) the date on which the Committee
determines that an “unforeseeable emergency” has occurred for Participant in
accordance with Section 1.409A-3(i)(3) of the regulations under Section 409A of
the Internal Revenue Code.

 

2.3                                 The term “Fair Market Value” has the meaning
described in Section 2.12 of the Plan.

 

2.4                                 The term “Shares” means the shares of Common
Stock subject to the Award, whether or not those shares are Vested Shares.

 

2.5                                 The term “Subsidiary” or “Subsidiaries” has
the meaning described in Section 2.29 of the Plan.

 

2.6                                 The term “Vested Shares” means the Shares
with respect to which the Restricted Stock Units have vested at any particular
time, on a one-for-one basis (for example, if ten Restricted Stock Units vest,
ten Vested Shares of Common Stock will be issued on the Vesting Date).

 

--------------------------------------------------------------------------------


 

3.                                       Vesting and Distribution.  All (100%)
of the Restricted Stock Units are vested as of the Award Date and will be
converted into Vested Shares on the Distribution Date.

 

4.                                       No Transfer of Restricted Stock Units. 
The Restricted Stock Units cannot be sold, assigned, transferred, gifted,
pledged, hypothecated, or in any manner encumbered or disposed of at any time
prior to the Distribution Date.    The Restricted Stock Units are transferable
only to the extent described in Section 15.3 of the Plan.

 

5.                                       Issuance and Custody of Certificate;
Delayed Delivery in Certain Cases.

 

5.1                                 Subject to the restrictions in this
Section 5, following the Distribution Date the Company shall promptly cause to
be issued and delivered to Participant a certificate or certificates (in
electronic form unless otherwise instructed by the Participant) evidencing such
Vested Shares, and registered in the name of Participant or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
and shall cause such certificate or certificates to be delivered to Participant
or Participant’s legal representatives, beneficiaries or heirs.  The Company
will issue and deliver the Vested Shares as soon as reasonably practical after
the Distribution Date, but no more than 30 days after such Distribution Date and
no event later than the March 15 of the calendar year following the end of the
fiscal year during which the Distribution Date occurs.  Except as provided in
Sections 5.2 or 5.4, any income will be recognized by Participant on the date
the Participant first becomes eligible to receive the shares under Section 3. 
If the issuance of shares is delayed pursuant to Sections 5.2 or 5.4, the
Participant will recognize income on the date the shares may first be issued in
accordance with Section 5.2 or 5.4.

 

5.2                                 The issuance of any Common Stock in
accordance with this Award shall only be effective at such time that the sale or
issuance of Common Stock pursuant to this Award Document will not violate the
applicable laws or regulations of any applicable country, state or other
jurisdiction.

 

5.3                                 At any time after the vesting of the
Restricted Stock Units and prior to the issuance of the Vested Shares, if the
issuance of the Vested Shares to the Participant is prohibited due to
limitations under Section 5.2, the Company shall use its reasonable efforts to
remove such limitations.

 

5.4                                 If Participant is a “specified employee” for
purposes of Section 409A of the United States Internal Revenue Code
(“Section 409A”), an exception to the payment restrictions of Section 409A does
not apply, and the Company is a publicly traded corporation at the time of
Employee’s termination of employment, then, notwithstanding any provision in
this Award Document to the contrary:  (a) the issuance of the Vested Shares
shall be made to Participant six months plus five business days following the
date of Termination of Participant’s Service, (b) no issuance of the Vested
Shares will be made to Participant before the date described in clause
(a) above, and (c) no dividend equivalents shall accrue or be payable to
Participant for any issuance that is delayed pursuant to this Section 5.4.

 

6.                                       No Rights as Stockholder.  Prior to the
Participant receiving the Vested Shares underlying the Restricted Stock Units
pursuant to Section 5 above, Participant shall not have ownership or rights of
ownership of any Common Stock underlying the Restricted Stock Units awarded
hereunder.  Participant shall not be entitled to receive dividend equivalents on
the Restricted Stock Units.

 

7.                                       Adjustments.  The Committee may adjust
the Award in the event of any equity restructuring as provided in Section 4.3 of
the Plan.

 

8.                                       Taxes.  To provide the Company with the
opportunity to claim the benefit of any tax deduction which may be available to
it in connection with the Award, and to comply with all applicable income tax
and social insurance contribution laws or regulations of any applicable country,
state or other jurisdiction, the Company and its Subsidiaries may take such
action as it deems appropriate to ensure that all

 

2

--------------------------------------------------------------------------------


 

applicable payroll, income tax, social insurance contributions or other tax
withholding obligations are withheld or collected from Participant.  Unless
otherwise provided by the Committee in its sole discretion and except as
prohibited under local law, Participant may elect to satisfy Participant’s
minimum income tax and social insurance contributions withholding obligations,
if applicable, by (i) paying that amount by wire transfer or check (bank check,
certified check or personal check), (ii) having the Company or its Subsidiaries
withhold a portion of the Vested Shares otherwise deliverable to the Participant
having a Fair Market Value in United States dollars equal to the minimum amount
of such taxes required to be withheld, in accordance with the rules of the
Committee, or (iii) delivering to the Company for cancellation, in accordance
with the rules of the Committee, shares of Common Stock which have a Fair Market
Value equal to Participant’s minimum income tax and social insurance
contributions withholding obligations and which either (a) were purchased on a
national stock exchange or on the NASDAQ NMS system or (b) have been issued and
outstanding more than six months.  The Company will not deliver any fractional
vested Shares but will pay, in lieu thereof, the Fair Market Value of such
fractional vested Shares.  Participant’s election under this Section 8 must be
made on or before the date that the amount of tax or other contribution to be
withheld is determined.  Participant acknowledges and agrees that should the
shares of Common Stock withheld for income tax and social insurance
contributions purposes be in excess of the amounts required to be withheld under
applicable law, the Company shall refund the excess to Participant, without
interest, as soon as administratively practicable.  Any adverse consequences to
Participant resulting from the procedure permitted under this Section 8
including, without limitation, income tax and social insurance contributions
consequences, shall be the sole responsibility of Participant.

 

9.                                       Impact on Director Status.  This
Agreement is not an employment or directorship contract.  Nothing contained in
this Agreement shall confer on the Participant any right to be employed by or
serve as a director of the Company or any Subsidiary.

 

10.                                 No Trust or Fund Created.  Neither the Plan
nor this Award Document shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and Participant or any other person.  To the extent that any
Participant acquires a right to receive Shares or payments from the Company or
any Subsidiary pursuant to the Award, such right shall be no greater than the
right of any unsecured creditor of the Company or any Subsidiary.

 

11.                                 Consent to Collection/Processing/Transfer of
Personal Data.  Pursuant to applicable personal data protection laws, the
Company hereby notifies Participant of the following in relation to
Participant’s personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of the Award and participation in the
Plan by Participant.  The collection, processing and transfer of Participant’s
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan by Participant, and Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
participation in the Plan by Participant.  As such, Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described in this
Section 11.  The Company and Participant’s employer hold certain personal
information about Participant, including Participant’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all options, restricted stock
units or any other entitlement to shares of Stock awarded, canceled, purchased,
vested, unvested or outstanding in Participant’s favor, for the purpose of
managing and administering the Plan (“Data”).   The Data may be provided by
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing participation in the Plan by Participant.  The Data processing will
take place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Participant’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  Data will
be accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for participation in the Plan by Participant.  The Company and
Participant’s employer will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of participation in
the Plan

 

3

--------------------------------------------------------------------------------


 

by Participant, and the Company and Participant’s employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  Participant hereby authorizes (where required under applicable
law) them to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing
participation in the Plan by Participant, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Participant’s behalf to a broker or
other third party with whom Participant may elect to deposit any shares of Stock
acquired pursuant to the Plan.  Participant may, at any time, exercise
Participant’s rights provided under applicable personal data protection laws,
which may include the right to (a) obtain confirmation as to the existence of
the Data, (b) verify the content, origin and accuracy of the Data, (c) request
the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, and (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
participation in the Plan by Participant.  Participant may seek to exercise
these rights by contacting the local Human Resources manager or the Company’s
Human Resources Department.

 

12.                                 No Right of Future Awards.  Nothing
contained in this Award Document, the Award Confirmation or the Plan shall
confer on Participant any right to receive any additional stock awards in the
future from the Company, Subsidiary or any other affiliate of the Company or
affect in any way the right of the Company, Subsidiary or any other affiliate to
terminate the granting of equity awards at any time.

 

13.                                 Interpretation of Terms; General.  The
Committee shall interpret the terms of the Award and this Award Document, the
Award Confirmation and Plan and all determinations shall be final and binding. 
The Award and this Award Document, the Award Confirmation and Plan (1) are
governed by the laws of the State of Minnesota, (2) may be amended only in
writing, signed by an executive officer of the Company, and (3) supersede any
other verbal or written agreements or representations concerning the Award.

 

14.                                 Termination Indemnities.  Participation in
the Plan by the Participant is voluntary.  The value of the Award under the Plan
is an extraordinary item of compensation outside the scope of Participant’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.  Rather, the Award represents a mere
investment opportunity to acquire shares of the Company’s common stock.

 

15.                                 Private Placement.  The grant of the Award
is not intended to be a public offering of securities in Participant’s country
but instead is intended to be a private placement.  The Company has not
submitted any registration statement, prospectus or other filings other than in
the United States (unless otherwise required under local law).  No employee of
the Company or any of the Company’s affiliates is permitted to advise
Participant about whether or not to acquire shares of the Company’s common stock
under the Plan.  Investment in the shares of the Company involves a degree of
risk.  Before deciding to acquire shares pursuant to the Award, Participant
should carefully consider all risk factors relevant to the acquisition of the
Company’s common stock under the Plan and carefully review all of the materials
related to the Award and the Plan.  In addition, Participant is encouraged to
consult a personal advisor for professional investment advice (at Participant’s
own expense).

 

16.                                 Compliance with Age Discrimination Rule —
Applicable Only to Participants Who Are Subject to the Laws in the European
Union.  The grant of the Award and the terms and conditions governing the Award
are intended to comply with the age discrimination provisions of the European
Union (EU) Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”), for any Participant who is subject to the laws
in the EU.  To the extent a court or tribunal of competent jurisdiction
determines that any provision of the Award is invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, the court or tribunal, in making
such determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

4

--------------------------------------------------------------------------------


 

17.                                 Official Language.  Unless prohibited by
applicable law:  (a) the official language of the Award and this Award Document,
the Award Confirmation and Plan is English, (b) documents or notices not
originally written in English shall have no effect until they have been
translated into English, and the English translation shall then be the
prevailing form of such documents or notices and (c) any notices or other
documents required to be delivered to the Company (or equity plan administrator)
under this Award Document, shall be translated into English, at Participant’s
expense, and provided promptly to the Company in English (to the attention of
the Company’s Corporate Secretary).  The Company may also request an
untranslated copy of such documents.

 

18.                                 Binding Terms.  By accepting any of the
benefits of the Restricted Stock Units, the Participant will be deemed to have
agreed to comply with all of the terms and conditions of the Plan (as applicable
to the Restricted Stock Units), this Award Document and the Award Confirmation. 
If there is any discrepancy between the number of Restricted Stock Units shown
in the Award Confirmation and the number shown in the records of the Company’s
Corporate Secretary, the records of the Company’s Corporate Secretary shall
prevail.

 

5

--------------------------------------------------------------------------------